Exhibit 10.53

 

LOGO [g13511image001.jpg]   APPLIED MICRO CIRCUITS CORPORATION

AMENDED OFFER

September 14, 2005

Mr. Robert Gargus

Dear Bob:

On behalf of Applied Micro Circuits Corporation (AMCC), I am pleased to extend
to you an offer of employment as Senior Vice President, Chief Financial Officer,
Chief Accounting Officer and Corporate Secretary of AMCC in their San Diego
location. The following are the basic terms:

 

  1. Your salary will be $250,000 gross per year. You will be eligible to
participate in the AMCC Deferred Compensation Plan that allows you to defer
certain elements of your compensation on a pre-tax basis in accordance with the
terms and conditions of the plan.

 

  2. You will be eligible for an annual bonus depending on the company’s
profitability and your individual performance as assessed by the Board of
Directors and targeted at 40% of your base salary. The terms of the bonus plan
are subject to approval by the Board of Directors or the Compensation Committee
of the Board on an annual basis.

 

  3. You will receive a grant of 350,000 AMCC stock options in accordance with
the terms of AMCC’s 1992 Equity Incentive Plan and stock option agreement.
Subject to the terms of the then-current equity incentive plan for executives,
you may be eligible for annual stock option refresh grants upon approval by the
Board of Directors. Option Price: Since you will start your employment with AMCC
after April 1, 2005, sixty-seven percent of your grant will be priced at fair
market value and thirty-three percent of your grant will be ten percent premium
priced, based on the closing price of AMCC’s stock on the day of the grant. The
terms and timing of the premium priced option grants is in accordance with the
Corporate Compensation policy established in 2004. Vesting: Twenty- five percent
of the stock will be available to you for exercise one year from the date of
grant. One-forty-eighth of the remaining grant will vest monthly thereafter and
will be fully vested in four years from date of grant. All stock options
offered, and all terms of the option (including option price) are contingent
upon final approval by AMCC’s Board of Directors. You will also be eligible to
participate in AMCC’s Employee Stock Purchase Plan, in accordance with its
terms.

 

  4. You will be eligible for AMCC’s standard medical, dental and life insurance
benefits and AMCC’s 401K plan. AMCC benefit plans may change from time to time.

 

  5. Your employment with the Company is for no specified period and constitutes
“at will employment.” As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause.

 

  6. Beginning your first day of employment, you must comply with the terms and
conditions of the Company’s Employment Policies and Practices Guide, and other
policies such as the Insider Trading Rules.

 



--------------------------------------------------------------------------------

R Gargus – Amended Offer Letter

Page 2

 

  7. Employment at AMCC is contingent upon your successful completion of a
standard background check. Please complete the employment application and
consent forms for background check that were provided to you by Human Resources
at the time of your interview in San Diego. Employment at AMCC is also
contingent upon your honoring all company policies and your execution of
additional documents and agreements required by AMCC, including our
confidentiality and invention assignment agreement and the arbitration
agreement. This agreement cannot be modified except by an expressed written
agreement executed by both you and the Chief Executive Officer of the Company or
the Chairman of the Compensation Committee. Except as set forth herein, there
are no other agreements or understandings, oral or otherwise, pertaining to your
employment.

 

  8. Your first day of employment will be a mutually agreed upon date but no
later than October 10, 2005. Please bring documentation, which verifies your
eligibility to work in the United States to the Human Resources department on
your first day of employment.

 

  9. If the company undergoes a Change of Control as defined below, and your
employment is terminated within 12 months of such Change of Control, you will
receive a separation payment equal to 12 months of base salary, less applicable
withholdings and deductions. In addition, your stock options will vest as if you
had completed an additional 12 months of employment after the date of
termination and will be exercisable for 15 months following date of termination,
provided you have completed up to seven years of employment with AMCC, or for 24
months following date of termination, provided you had completed seven or more
years of service with AMCC. Payment of these severance benefits is contingent
upon you signing an appropriate Release of Claims agreement with AMCC. Change of
Control is defined as a sale, merger or consolidation of AMCC by the company or
its stockholders with or into another entity after which the stockholders of
AMCC immediately prior to such transaction own less than 50% of the voting
securities of the surviving entity or sale of substantially all of the assets of
AMCC requiring AMCC’s stockholders’ approval.

 

  10. This offer expires on Friday September 16, 2005. If you have any questions
about this offer, please contact Margaret Barrett, Director of Human Resources,
at 978-247-8422.

Bob, we look forward to you joining AMCC. Please sign this letter to indicate
your acceptance of the terms and return to Margaret’s attention no later than
two days after your verbal acceptance. Her fax number is 858-535-6500.

Sincerely yours,

 

/s/ Kambiz Hooshmand

Kambiz Hooshmand

President & Chief Executive Officer

AMCC

 

   ACKNOWLEDGED AND ACCEPTED:

Dated: 9/14/05

  

/s/ Robert Gargus

   Robert Gargus